Exhibit 10.8(c)

CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT

This Confidential Separation and Release Agreement (the “Agreement”) is entered
into by and between Ronald Morrison (“Employee”) and Impac Mortgage Holdings,
Inc. and its affiliates, divisions and subsidiaries (the “Company” or
“Employer”), jointly referred to herein as “Party or Parties,” effective as of
the eighth (8th) day following the date on which Employee signs this Agreement
if not revoked in accordance with Section 6(d) below (the “Effective
Date”).  The purpose of this Agreement is to provide separation pay to ease
Employee’s transition from the Company and to settle and resolve any and all
disputes and controversies of any nature existing between Employee and the
Company, including, but not limited to, any claims arising out of Employee’s
employment with, and separation from, the Company.

1. Separation of Employment.  

(a) Separation.  Employee’s last day of employment with the Company shall be the
last date Employee is employed by Employer which is anticipated to be January
14, 2019 (the “Separation Date”).  Effective as of the Separation Date,
Employee’s employment with the Company and all of its affiliates shall terminate
and Employee shall cease to be an employee of all of the foregoing.  Employee
shall remain employed by the Company, as an employee at will, through the
Separation Date, on the same terms and conditions in effect as of the date
hereof, provided, however, that Employee acknowledges and agrees that he shall
not be eligible to receive a bonus with respect to any portion of the Company’s
2018 fiscal year.  Employee agrees that, prior to the Separation Date, Employee
shall not engage in any other employment, occupation, consulting or other
business activity. 

 

(b) Return of Company Property.  Employee represents and warrants that he shall,
prior to the Separation Date, return to the Company any and all property and
equipment of the Company, including (i) all keys, files, lists, books and
records (and copies thereof) of, or in connection with, the Company’s business,
equipment (including, but not limited to, computer hardware, software and
printers, wireless handheld devices,  access or credit cards, Company
identification, and all other property belonging to the Company in Employee’s
possession or control, and (ii) all documents and copies, including hard and
electronic copies, of documents in Employee’s possession relating to any
Confidential Information (as defined below), including without limitation,
internal business forms and manuals, correspondence, notes and computer
programs, and that Employee shall not make or retain any copy or extract of any
of the foregoing; provided,  however, that Employee may retain Employee’s
telephone and address book and copies of Employee’s own personnel, payroll and
benefit documents.

 

2. Accrued Obligations.  Upon the later of January 14, 2019 or the Separation
Date, the Company will pay to Employee (i) all accrued salary and all accrued,
unused paid time off through the Separation Date, and (ii) any unreimbursed
business expenses incurred by Employee, in accordance with Company policy, prior
to the Separation Date (collectively, the “Accrued Obligations”).

3. Separation Benefits.  Subject to Section 4 below, in consideration of, and
subject to and conditioned upon (i) Employee’s timely execution and
non-revocation of this Agreement, (ii) Employee’s continued employment through
the Separation Date (iii) Employee’s continued compliance with the terms and
conditions of Sections 6-10 and 13 of this Agreement and (iv) on or within one
(1) day following the latter of the Separation Date or the last date Employee
has to revoke this agreement, the Company will pay or provide Employee the
following separation benefits:

(a) A severance payment equal to $300,000 (the “Salary Severance”) less any
applicable required tax and related withholdings as required by law.  The
Company shall pay the Salary



--------------------------------------------------------------------------------

 

Exhibit 10.8(c)

Severance in one payment of $150,000 on the first day after the revocation
period set forth in Paragraph 6(d)(vi) expires, 2019 and a second payment of
$150,000 on the earlier of February 15, 2019 or the date Employee executes and
returns the insurance documents called for in Paragraph 3(d) to Employer to
effectuate any necessary transfers of beneficiaries or trustees relating to the
Life Insurance Policy referenced in section 3(d) below.  The obligation to make
these payments survives Employee’s death.  

 

(b) Employee shall forfeit all equity awards, including but not limited to stock
option awards, outstanding as of the Separation Date to the extent such awards
are unvested as of such date, and such unvested portion of such awards will
terminate on the Separation Date.  Each Company stock option granted to Employee
prior the Separation Date that remains outstanding, vested and unexercised as of
the Separation Date (each, an “Option”), a schedule of which is attached hereto
as Exhibit A, shall remain outstanding and exercisable until (and through) the
earlier of December 31, 2019 and the stated expiration date contained in the
applicable option agreement;  

(c) During the period commencing on the Separation Date and ending on the
earlier of December 31, 2019 or the date on which Employee becomes eligible for
a substantially similar coverage under a subsequent employer’s group health plan
(in either case, the “COBRA Period”), subject to Employee’s valid election to
continue healthcare coverage under Section 4980B of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations thereunder, the Company shall
provide to Employee and Employee’s dependents, at the Company’s sole expense,
coverage substantially similar to the plan elected by Employee prior to the
Separation Date under its group health plan at the same or reasonably equivalent
levels in effect on the Separation Date; provided,  however, that if (x) any
plan pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the COBRA Period to be, exempt from the application of Section
409A of the Code under Treasury Regulation Section 1.409A-1(a)(5), (y) the
Company is otherwise unable to continue to cover Employee or Employee’s
dependents under its group health plans, or (z) the Company cannot provide the
benefit without violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), then, in any such case, an amount equal
to each remaining Company subsidy shall thereafter be paid to Employee in
substantially equal monthly installments over the remaining portion of the COBRA
Period; and

(d) Life Insurance Policy.  The parties acknowledge and agree that the Company
previously established the Morrison Legacy Trust, the assets of which include a
life insurance policy with Allianz Life Insurance Company, policy number
60049113 (the “Life Insurance Policy”) purchased with a loan from Enterprise
Bank & Trust (the “Loan”) and further secured by a letter of credit provided by
Wells Fargo Bank secured with Company collateral (the “Letter of Credit”).   The
Employee agrees that, to the extent not already completed, that Employee will
substitute the trustee of the Morrison Legacy Trust with the Company (or
individual or entity designated by the Company) on or before February 15, 2019
or within 10 days after such documentation is provided to Employee.   The
Employee further agrees that, to the extent not already completed, the Employee
will assist the Company with removing any beneficiaries in connection with the
Morrison Legacy Trust or Life Insurance Policy that are the Employee or related
to the Employee and changing the beneficiary to the Company (or individual or
entity designated by the Company) on or before February 15, 2019 or within 15
days of the date such documents are provided to Employee by Employer, whichever
is sooner.  

4. Withholdings and Other Deductions.  All compensation payable to Employee
hereunder shall be subject to such withholdings and deductions as the Company is
from time to time required to make pursuant to law, governmental regulation or
order.

5. Warranty.  Employee acknowledges that all payments and benefits under Section
3 of this Agreement constitute additional compensation to which Employee would
not be entitled except for



--------------------------------------------------------------------------------

 

Exhibit 10.8(c)

Employee’s decision to sign this Agreement and to abide by the terms of this
Agreement.  Employee acknowledges that, upon receipt of the Accrued Obligations,
Employee has received all monies and other benefits due to Employee as a result
of his employment with and separation from the Company.  Employee further
represents that to the best of Employee’s knowledge he has not sustained a
work-related injury or illness which he has not previously reported to the
Company.

6. Release of Known and Unknown Claims.  

(a) General Release.  In exchange for this Release and the consideration set
forth in this Agreement (including the payment to Employee of the payments and
benefits set forth in Section 3 hereof), and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Employee and Employer (also hereinafter referred to as the “Releasors”) agrees
unconditionally and forever to release and discharge the other Party  and the
Company’s affiliated, related, parent and subsidiary corporations, as well as
their respective past and present parents, subsidiaries, affiliates, associates,
members, stockholders, employee benefit plans, attorneys, agents,
representatives, partners, joint venturers, predecessors, successors, assigns,
insurers, owners, employees, officers, directors and all persons acting by,
through, under, or in concert with them, or any of them (also hereinafter the
“Releasees”) agree unconditionally and forever to Release and Discharge one
another from any and all manner of claims, actions, causes of action, in law or
in equity, demands, rights, or damages of any kind or nature which they may now
have, or ever have, whether known or unknown, fixed or contingent, including any
claims, causes of action or demands of any nature (hereinafter called “Claims”),
that either Party now has or may hereafter have against the other by reason of
any and all acts, omissions, events or facts occurring or existing prior to each
Party’s execution of this Agreement. The Claims released hereunder specifically
include, but are not limited to, any claims for fraud; breach of contract;
breach of implied covenant of good faith and fair dealing; inducement of breach;
interference with contract; wrongful or unlawful discharge or demotion;
violation of public policy; sexual or any other type of assault and battery;
invasion of privacy; intentional or negligent infliction of emotional distress;
intentional or negligent misrepresentation; conspiracy; failure to pay wages,
benefits, vacation pay, severance pay, commissions, equity, attorneys’ fees, or
other compensation of any sort; failure to accommodate disability, including
pregnancy; discrimination or harassment on the basis of pregnancy, race, color,
sex, gender, national origin, ancestry, religion, disability, handicap, medical
condition, marital status, sexual orientation or any other protected category;
any claim under the Age Discrimination in Employment Act, as amended, 29 U.S.C.
§ 621 et seq. (“ADEA”); the Older Workers’ Protection Benefit Act of 1990; Title
VII of the Civil Rights Act of 1964, as amended, by the Civil Rights Act of
1991, 42 U.S.C. § 2000 et seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d);
the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical Leave Act
of 1993, 29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act of 1990,
42 U.S.C. § 12101 et seq.; the False Claims Act, 31 U.S.C. § 3729 et seq.; the
Employee Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.;
the Worker Adjustment and Retraining Notification Act (“WARN”), as amended, 29
U.S.C. § 2101 et seq.; the Fair Labor Standards Act, 29 U.S.C. § 215 et seq.;
the California Fair Employment and Housing Act, as amended, Cal. Lab. Code §
12940 et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),1199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; the California WARN Act, Cal. Lab. Code §
1400 et seq.; the California False Claims Act, Cal. Gov’t Code § 12650 et seq.;
the California Corporate Criminal Liability Act, Cal. Penal Code § 387; the
California Labor Code; and any federal, state or local laws of similar effect.  

 

(b) Claims Not Released.  This release shall not apply to: the Company’s
obligations to provide the separation benefits under Section 3 of this
Agreement; Employee’s obligation to execute any documents necessary to carry out
the terms of Section 3(d); Employee’s right to indemnification under any
applicable indemnification agreement with the Company; the Company’s governing
documents or applicable law; Employee’s right to assert claims for workers’
compensation or unemployment benefits; Employee’s right to bring to the
attention of the Equal Employment Opportunity Commission (“EEOC”)



--------------------------------------------------------------------------------

 

Exhibit 10.8(c)

claims of discrimination (provided,  however, that Employee releases his right
to secure any damages for alleged discriminatory treatment); any right to
communicate directly with, cooperate with, or provide information to, any
federal, state or local government regulator; any right to file an unfair labor
practice charge under the National Labor Relations Act (“NLRA”); Employee’s
vested rights under any retirement or welfare benefit plan of the Company;
Employee’s rights in his capacity as an equityholder of the Company; or any
other rights that may not be waived by an employee under applicable law. 

 

(c) Unknown Claims.  Each Party acknowledges that they have been advised of and
is familiar with the provisions of California Civil Code section 1542, which
provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Each Party, being aware of said Code section, hereby expressly waives any rights
they may have thereunder, as well as under any other statutes or common law
principles of similar effect.

(d) Older Worker’s Benefit Protection Act.  In accordance with the Older
Worker’s Benefit Protection Act, Employee is hereby advised as follows:

 

(i)



Employee has read this Agreement and understands its terms and effect, including
the fact that Employee is agreeing to release and forever discharge the Company
and each of the Releasees from any Claims released in this Section 6.

 

(ii)



Employee understands that, by entering into this Agreement, Employee does not
waive any Claims that may arise after the date of Employee’s execution of this
Agreement, including without limitation any rights or claims that Employee may
have to secure enforcement of the terms and conditions of this Agreement.

 

(iii)



Employee has signed this Agreement voluntarily and knowingly in exchange for the
consideration described in this Agreement, which Employee acknowledges is
adequate and satisfactory to Employee and in addition to any other benefits to
which Employee is otherwise entitled.

 

(iv)



The Company advises Employee to consult with an attorney prior to executing this
Agreement.

 

(v)



Employee has twenty-one calendar (21) days to review and decide whether or not
to sign this Agreement.  If Employee signs this Agreement prior to the
expiration of such period, Employee acknowledges that Employee has done so
voluntarily, had sufficient time to consider the Agreement, to consult with
counsel and that Employee does not desire additional time and hereby waives



--------------------------------------------------------------------------------

 

Exhibit 10.8(c)

the remainder of the twenty-one (21) day period.  In the event of any changes to
this Agreement, whether or not material, Employee waives the restarting of the
twenty-one (21) day period.

 

(vi)



Employee has seven calendar (7) days after signing this Agreement to revoke this
Agreement and this Agreement will become effective upon the expiration of that
revocation period.  If Employee revokes this Agreement during such seven (7)-day
period, this Agreement will be null and void and of no force or effect on either
the Company or Employee and Employee will not be entitled to any of the payments
or benefits which are expressly conditioned upon the execution and
non-revocation of this Agreement.

 

If Employee wishes to revoke this Agreement, Employee shall deliver written
notice stating his intent to revoke this Agreement to Natasha Gilmore, AVP Human
Resources, 19500 Jamboree Road, Irvine, CA 92612, on or before 5:00 p.m. on the
seventh (7th) day after the date on which Employee signs this Agreement.

(e) Representations.  Each Party represents and warrants that there has been no
assignment or other transfer of any interest in any Claim which he may have
against Releasees, or any of them, and Each Party agrees to indemnify and hold
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer.  It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against Employee under this indemnity.  Each Party agrees that if
they hereafter commences any suit arising out of, based upon, or relating to any
of the Claims released hereunder or in any manner asserts against Releasees, or
any of them, any of the Claims released hereunder, then they agrees to pay to
Releasees, and each of them, in addition to any other damages caused to
Releasees thereby, all attorneys’ fees incurred by Releasees in defending or
otherwise responding to said suit or Claim. 

 

(f) No Actions.  Each Party represents and warrants to the other Party that they
have no pending actions, Claims or charges of any kind.  Each Party agrees that
if Employee hereafter commences, joins in, or in any manner seeks relief through
any suit arising out of, based upon, or relating to any of the Claims released
hereunder or in any manner asserts against the Releasees any of the Claims
released hereunder, then that Party will pay to the Releasees against whom such
Claim(s) is asserted, in addition to any other damages caused thereby, all
attorneys’ fees incurred by such Releasees in defending or otherwise responding
to said suit or Claim; provided,  however, that Employee shall not be obligated
to pay the Releasees’ attorneys’ fees to the extent such fees are attributable
to: (i) claims under the ADEA or a challenge to the validity of the release of
claims under the ADEA; or (ii) Employee’s right to file a charge with the EEOC;
however, Employee hereby waives any right to any damages or individual relief
resulting from any such charge.

 

(g) No Admission.  Both Parties hereto understand and agree that neither the
payment of money nor the execution of this Agreement shall constitute or be
construed as an admission of any liability whatsoever by the Releasees.

 

7. Protection of Confidential Information.  Employee acknowledges that during
his employment with the Company, Employee had access to, received and had been
entrusted with Confidential



--------------------------------------------------------------------------------

 

Exhibit 10.8(c)

Information (as defined below), which is considered secret and/or proprietary
and has great value to the Company and that except for Employee’s engagement by
the Company, Employee would not otherwise have access to such Confidential
Information.  Employee recognizes that all such Confidential Information is the
property of the Company.  Subject to Section 10, during and at all times after
employment with the Company, Employee shall keep all of the Confidential
Information in confidence and shall not disclose any of the same to any other
person, except in the proper course and scope of Employee’s duties or with the
prior written consent of the Company.  Employee shall use his best efforts to
prevent publication or disclosure of any Confidential Information and shall not,
directly or indirectly, intentionally cause the Confidential Information to be
used for the gain or benefit of any party outside of the Company or for
Employee’s personal gain or benefit outside the scope of Employee’s engagement
by the Company. 

(a) Definition of “Confidential Information”.  The term “Confidential
Information”, as used herein, means all information or material (i) which gives
the Company a competitive business advantage or the opportunity of obtaining
such advantage, (ii) the disclosure of which could be detrimental to the
interests of the Company and/or its affiliates, (iii) which is owned by the
Company and/or its affiliates, in which the Company and/or its affiliates has an
interest, or which is valuable or unique, (iv) which is developed or used by the
Company or any of its affiliates and which relates to the business, operations,
employees, customers and/or clients of the Company or any of its affiliates, or
(v) which is either (A) marked “Confidential Information”, “Proprietary
Information” or with another similar marking, or (B) from all the relevant
circumstances should reasonably be assumed by Employee to be confidential and
proprietary to the Company.  Confidential Information may include, but is not
limited to, trade secrets, inventions, drawings, file data, documentation,
diagrams, specifications, know how, ideas, processes, formulas, models, flow
charts, software in various stages of development, source codes, object codes,
research and development procedures, research or development and test results,
marketing techniques and materials, marketing and development plans, price
lists, pricing policies, business plans, information relating to the Company and
its customers and/or producers or other suppliers’ identities, characteristics
and agreements, financial information and projections, and employee files, in
each case, whether disclosed or made available to Employee in writing, orally or
by drawings or observation, or whether intangible or embodied in documentation,
software, hardware or other tangible form.  Confidential Information also
includes any information described above which the Company obtains from another
party and which the Company treats as proprietary or designates as Confidential
Information, whether or not owned or developed by the Company.  Notwithstanding
the foregoing, Confidential Information shall not include any information which
is (w) known by Employee as a result of Employee’s extensive experience in the
Company’s industry generally and not specific to the Company, (x) known to the
public or becomes known to the public through no fault of Employee, (y) received
by Employee on a non-confidential basis from a person that is not bound by an
obligation of confidentiality to the Company or its affiliates, or (z) in
Employee’s possession prior to receipt from the Company or its affiliates, as
evidenced by Employee’s written records.

 

8. Non-disparagement.  Subject to Section 10, Each Party hereto agrees not to
publish or disseminate, directly or indirectly, any statements, whether written
or oral, that are or could be harmful to or reflect negatively on any of the
other Party or any of its affiliates, or that are otherwise disparaging of any
of the Company’s, its affiliates or any of their past or present officers,
directors, employees, advisors, agents, policies, procedures, practices,
decision-making, conduct, professionalism or compliance with standards.  In
responding to inquiries about Employee from prospective employers, the Company’s
Human Resources Department will confirm only Employee’s dates of employment,
title, and rate of pay.  In the event that Employee must contact the Company
following the Separation Date, and concerning his Separation, he agrees that he
shall contact the Company only through the Company’s CEO, the Company’s HR
Department, Nima Vahdat or the then current Chief Compliance Officer and
Associate General Counsel



--------------------------------------------------------------------------------

 

Exhibit 10.8(c)

of the Company.  However, to the extent either party is subpoenaed or required
to testify under oath the Party may testify truthfully which shall not violate
this provision.  

9. Exceptions.  Notwithstanding anything in this Agreement to the contrary,
nothing contained in this Agreement shall prohibit Employee (or Employee’s
attorney) from (i) filing a charge with, reporting possible violations of
federal law or regulation to, participating in any investigation by, or
cooperating with the U.S. Securities and Exchange Commission (“SEC”), the
Financial Industry Regulatory Authority (“FINRA”), the EEOC, the NLRB, the
Occupational Safety and Health Administration, the U.S. Commodity Futures
Trading Commission, the U.S. Department of Justice or any other securities
regulatory agency, self-regulatory authority or federal, state or local
regulatory authority (collectively, “Government Agencies”), or making other
disclosures that are protected under the whistleblower provisions of applicable
law or regulation, (ii) communicating directly with, cooperating with, or
providing information (including trade secrets) in confidence to any Government
Agencies for the purpose of reporting or investigating a suspected violation of
law, or from providing such information to Employee’s attorney or in a sealed
complaint or other document filed in a lawsuit or other governmental proceeding,
and/or (iii) receiving an award for information provided to any Government
Agency.  Pursuant to 18 USC Section 1833(b), Employee will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made: (x) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or (y) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  Further, nothing in this
Agreement is intended to or shall preclude Employee from providing truthful
testimony in response to a valid subpoena, court order, regulatory request or
other judicial, administrative or legal process or otherwise as required by
law.  If Employee is required to provide testimony, then unless otherwise
directed or requested by a Governmental Agency or law enforcement, Employee
shall notify the Company in writing as promptly as practicable after receiving
any such request of the anticipated testimony and at least ten (10) days prior
to providing such testimony (or, if such notice is not possible under the
circumstances, with as much prior notice as is possible) to afford the Company a
reasonable opportunity to challenge the subpoena, court order or similar legal
process.

10. Ongoing Cooperation.  Subject to Section 9, Employee agrees that for a
period of one (1) year after the Separation Date Employee,  will assist and
cooperate with the Company and its affiliates (i) concerning reasonable requests
for information about the business of the Company or its affiliates or
Employee’s involvement and participation therein, (ii) in connection with the
defense, prosecution or investigation of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Company or its
subsidiaries or affiliates, including any proceeding before any arbitral,
administrative, judicial, legislative, or other body or agency, including
testifying in any proceeding to the extent such claims, actions, investigations
or proceedings relate to services performed or required to be performed by
Employee, pertinent knowledge possessed by Employee, or any act or omission by
Employee, and (iii) and in connection with any investigation or review by any
federal, state or local regulatory, quasi- or self-regulatory or self-governing
authority or organization (including, without limitation, the SEC and FINRA) as
any such investigation or review relates to services performed or required to be
performed by Employee, pertinent knowledge possessed by Employee, or any act or
omission by Employee.  Employee’s full cooperation shall include, but not be
limited to, being available to meet and speak with officers or employees of the
Company, its affiliates and/or their counsel at reasonable times and locations,
appearing at the Company’s request as a witness at depositions, trials or other
proceedings without the necessity of a subpoena, and taking such other actions
as may reasonably be requested by the Company and/or its counsel to effectuate
the foregoing.  Failure to materially comply with the above reasonable requests
will be considered a material breach of this Agreement.  In requesting such
services, the Company will consider other commitments that Employee may have at
the time of the request.  After the Separation Date Employee shall be
compensated for any such time spent in any of such duties at the rate of $500
per hour.    He shall



--------------------------------------------------------------------------------

 

Exhibit 10.8(c)

be paid within 30 days of submitting a written invoice.  Employer agrees that
Employee would only be asked to provide information or guidance and any such
information or guidance would not be considered legal advice by Employer.  If
Employer construes such information as legal advice then they agree not to hold
Employee responsible or liable for such information. 

11. Arbitration. 

(a) Employee and the Company agree that any dispute, controversy or claim,
however significant, arising out of or in any way relating to Employee’s
employment with or termination of employment from the Company, including without
limitation any dispute, controversy or claim arising out of or in any way
relating to any provision of this Agreement (including the validity, scope and
enforceability of this arbitration clause), to the fullest extent authorized by
applicable law, shall be submitted to final and binding arbitration before a
single neutral arbitrator in accordance with the rules of JAMS pursuant to its
Employment Arbitration Rules and Procedures, which are available at
http://www.jamsadr.com/rules-employment-arbitration/, and the Company will
provide a copy upon Employee’s request, as the exclusive remedy for resolving
any and all such disputes. 

 

(b) The tribunal will consist of a sole neutral arbitrator selected by mutual
agreement of the parties (or, absent such mutual agreement, in accordance with
the rules of JAMS) and the place of arbitration will be Irvine,
California.  Each party shall be entitled to all types of remedies and relief
otherwise available in court (subject to the limitations set forth herein).  The
parties agree that any arbitration pursuant to this Agreement shall be brought
on an individual, rather than class, collective, or representative basis, and
waive the right to pursue any claim subject to arbitration on a class,
collective, or representative basis.

 

(c) The parties to this Agreement hereby expressly and irrevocably submit
themselves to the personal jurisdiction of the Superior Court of the State of
California (the “Superior Court”) for the purpose of compelling arbitration
pursuant to this Agreement and for the purpose of any judicial proceedings
seeking to confirm, modify or vacate any arbitration award. 

 

(d) To the extent required by applicable law, the fees of the arbitrator and all
other costs that are unique to arbitration shall be paid by the Company
initially, but if Employee initiates a claim subject to arbitration, Employee
shall pay any filing fee up to the amount that Employee would be required to pay
if Employee initiated such claim in the Superior Court.  Each party shall be
solely responsible for paying its own further costs for the arbitration,
including, but not limited to, its own attorneys’ fees and/or its own witnesses’
fees.  The arbitrator may award fees and costs (including attorneys’ fees) to
the prevailing party where authorized by applicable law.

 

(e) WAIVER OF TRIAL BY JURY OR COURT.  EMPLOYEE AND THE COMPANY UNDERSTAND THAT
BY AGREEING TO ARBITRATE ANY ARBITRATION CLAIM, THEY WILL NOT HAVE THE RIGHT TO
HAVE ANY ARBITRATION CLAIM DECIDED BY A JURY OR A COURT, BUT SHALL INSTEAD HAVE
ANY ARBITRATION CLAIM DECIDED THROUGH ARBITRATION.

 

(f) WAIVER OF OTHER RIGHTS.  EMPLOYEE AND THE COMPANY WAIVE ANY CONSTITUTIONAL
OR OTHER RIGHT TO BRING CLAIMS COVERED BY THIS AGREEMENT OTHER THAN IN THEIR
INDIVIDUAL CAPACITIES.  EXCEPT AS MAY BE



--------------------------------------------------------------------------------

 

Exhibit 10.8(c)

PROHIBITED BY LAW, THIS WAIVER INCLUDES THE ABILITY TO ASSERT CLAIMS AS A
PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS OR REPRESENTATIVE PROCEEDING.

 

(g) The parties acknowledge that they are entering into this arbitration
provision voluntarily, and are represented by counsel.  If any part of this
arbitration provision is deemed unenforceable, it is entirely severable from the
rest and shall not effect or limit the validity or enforceability of the
remainder of the provision, or the Agreement.

 

12. Code Section 409A.  

(a)To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other such guidance that may be issued after the Effective Date
(collectively, “Section 409A”).  Notwithstanding any provision of this Agreement
to the contrary, in the event that following the Effective Date, the Company
determines that any compensation or benefits payable under this Agreement may be
subject to Section 409A, the Company may adopt such amendments to this Agreement
or adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions that the Company
determines are necessary or appropriate to preserve the intended tax treatment
of the compensation and benefits payable hereunder, including without limitation
actions intended to (i) exempt the compensation and benefits payable under this
Agreement from Section 409A, and/or (ii) comply with the requirements of Section
409A, provided, however, that this Section 13 does not, and shall not be
construed so as to, create any obligation on the part of the Company to adopt
any such amendments, policies or procedures or to take any other such
actions.  In no event shall the Company, its affiliates or any of their
respective officers, directors or advisors be liable for any taxes, interest or
penalties imposed under Section 409A or any corresponding provision of state or
local law. 

(b)Any right under this Agreement to a series of installment payments shall be
treated as a right to a series of separate payments.  Notwithstanding anything
to the contrary in this Agreement, no compensation or benefits shall be paid to
Employee during the six (6)-month period following Employee’s “separation from
service” with the Company (within the meaning of Section 409A) if the Company
determines that paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code.  If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such six
(6)-month period (or such earlier date upon which such amount can be paid under
Section 409A without resulting in a prohibited distribution, including as a
result of Employee’s death), the Company shall pay Employee a lump-sum amount
equal to the cumulative amount that would have otherwise been payable to
Employee during such period (without interest).

(c)To the extent any reimbursements or in-kind benefits due to Employee under
this Agreement constitute “deferred compensation” to which Treasury Regulation
Section 1.409A-3(i)(1)(iv) would apply, any such reimbursements or in-kind
benefits shall be paid or reimbursed reasonably promptly, but in no event later
than December 31st of the year following the year in which the expense was
incurred.  The amount of any such payments eligible for reimbursement in one
year shall not affect the payments or expenses that are eligible for payment or
reimbursement in any other taxable year, and Employee’s right to such payments
or reimbursements of any such expenses shall not be subject to liquidation or
exchange for any other benefit.





--------------------------------------------------------------------------------

 

Exhibit 10.8(c)

13. Confidentiality of Separation Agreement.  Employee has agreed that, except
as may be required by law, neither Employee nor any member of Employee’s family,
nor anyone employed by Employee or under Employee’s authority or control, shall
disclose to any individual or entity the terms of this Agreement or the
circumstances of Employee’s separation from the Company; provided,  however,
that the foregoing shall not prohibit Employee from (i) disclosing the terms and
conditions of this Agreement to Employee’s attorneys, tax advisors, accountants
and/or immediate family members (collectively, “Employee’s Confidants”), on a
need to know basis only, provided that Employee informs Employee’s Confidants of
this Section 14 and they agree to keep any such disclosed information strictly
confidential, or (ii) disclosing any information to the extent that such a
prohibition violates the NLRA or other applicable law.  In the event any such
disclosure is made in violation of this Section 14, any outstanding obligations
of the Company hereunder shall immediately terminate, and any payments
previously made by the Company hereunder shall be returned to the
Company.  Employee understands and agrees that this Section 14 is a material
provision of this Agreement and that any breach of this Section 14 by Employee
or Employee’s Confidants shall be a material breach of this Agreement.

14. Governing Law.  This Agreement shall be construed under the laws of the
State of California, both procedural and substantive. 

15. Waiver.  The failure to enforce any provision of this Agreement shall not be
construed to be a waiver of such provision or to affect the validity of this
Agreement or the right of any party to enforce this Agreement.

16. Headings.  The headings in this Agreement are provided solely for
convenience, and are not intended to be part of, nor to affect or alter the
interpretation or meaning of, this Agreement.

17. Severability.  If any sentence, phrase, section, subsection or portion of
this Agreement is found to be illegal or unenforceable, such action shall not
affect the validity or enforceability of the remaining sentences, phrases,
sections, subsections or portions of this Agreement, which shall remain fully
valid and enforceable.

18. Assignment.  This Agreement is personal to Employee and shall not be
assignable by Employee.  The rights of the Company under this Agreement may be
assigned by the Company, in its sole discretion, including to any of its
affiliates or any person, firm, corporation or other business entity which at
any time, whether by purchase, merger or otherwise, directly or indirectly,
acquires all or substantially all of the assets or business of the
Company.  This Agreement shall insure to the benefit of, and be binding on, the
Company and its successors and assigns. 

19. Ambiguities.  In the event that any language of this Agreement is found to
be ambiguous, each party shall have an opportunity to present evidence as to the
actual intent of the parties with respect to any such ambiguous language.

20. Entire Agreement/Integration.  This Agreement, together with the award
agreements evidencing the Options (as amended by this Agreement) and the
Release, constitute the entire agreement between Employee and the Company
concerning the subject matter hereof.  No covenants, agreements,
representations, or warranties of any kind, other than those set forth herein,
have been made to any party hereto with respect to this Agreement.  All prior
discussions and negotiations have been and are merged and integrated into, and
are superseded by, this Agreement.  No amendments to this Agreement will be
valid unless written and signed by Employee and an authorized representative of
the Company.

21. Consultation with Counsel.  Employee acknowledges (i) that Employee has
thoroughly read and considered all aspects of this Agreement, that Employee
understands all its provisions and that



--------------------------------------------------------------------------------

 

Exhibit 10.8(c)

Employee is voluntarily entering into this Agreement, (ii) that he has been
represented by, or had the opportunity to be represented by independent counsel
of his own choice in connection with the negotiation and execution of this
Agreement and has been advised to do so by the Company, and (iii) that he has
read and understands the Agreement, is fully aware of its legal effect, and has
entered into it freely based on his own judgment.  Without limiting the
generality of the foregoing, Employee acknowledges that he has had the
opportunity to consult with his own independent tax advisors with respect to the
tax consequences to him of this Agreement and the payments hereunder, and that
he is relying solely on the advice of his independent advisors for such
purposes.  Any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be applied in the construction or
interpretation of this Agreement.

22. Notices.  All notices, requests and other communications hereunder shall be
in writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or professional
messenger service), or sent by email or facsimile and also mailed first class,
postage prepaid, by certified mail, return receipt requested, in all cases
addressed to:

If to Employee:

 

At Employee’s last known address evidenced on the Company’s payroll records.

 

If to the Company:

 

Impac Mortgage Holdings, Inc.

19500 Jamboree Blvd.

Irvine, California 92612

Attention: Natasha Gilmore

All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address.  In case of
service by telecopy, a copy of such notice shall be personally delivered or sent
by registered or certified mail, in the manner set forth above, within three
business days thereafter.  Any party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional person to which all such notices or communications thereafter are
to be given.

PLEASE READ CAREFULLY.  THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.  EMPLOYEE AGREES TO THE TERMS OF THIS AGREEMENT AND VOLUNTARILY
ENTERS INTO IT WITH THE INTENT TO BE BOUND HEREBY.

If the above accurately reflects Employee’s understanding, please date and sign
the enclosed copy of this Agreement in the places indicated below and return
that copy to Natasha Gilmore within twenty-one (21) days after your receipt of
this Agreement. 

 

 

 

Dated:

January 14, 2019

/S/ Ronald Morrison

 

 

Ronald Morrison

 

 

 

Dated:

January 14, 2019

/S/ Nima J. Vahdat

 

 

Name:

Nima J. Vahdat

 

 

 

Human Resources







--------------------------------------------------------------------------------

 

Exhibit 10.8(c)

EXHIBIT A

 

Outstanding, Vested and Unexercised Options

 

 

 

 

 

Grant Date

Grant Price

Shares Vested and Exercisable

August 30, 2017

$13.72

[8,000]

July 19, 2016

$17.40

[16,000]

July 21, 2015

$20.50

[25,700]

July 22, 2014

$5.39

[29,000]

July 23, 2013

$10.65

[20,000]

November 27, 2012

$13.81

[24,000]

December 3, 2010

$2.73

[10,000]

 



--------------------------------------------------------------------------------